Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, 6-14,15,18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dick et al. (DE 19960211).

With regard to claim 1,
Dick et al. disclose an apparatus for forming glass tubes, comprising: a Danner-pipe (1); a heating device (3); and a heating chamber having the Danner-pipe and the heating device arranged therein (see figures), wherein the Danner-pipe is inclined with respect to a horizontal plane by a Danner-angle and the heating device is inclined with respect to the horizontal plane by a heating-angle (see figures).
With regard to claims 2, 4, 6-13,
Dick et al. disclose the apparatus of claim 1, wherein the Danner-angle is in a range of 5° to 15°(column 3), the heating angle is variable in a range of 5° to 15° and equals the Danner angle (koaxial, column 3). 
With regard to claim 14,
 The apparatus of claim 1, wherein the heating device comprises two heating elements arranged in a row along the horizontal plane (see figures).
With regard to claim 15,
Dick et al. disclose the apparatus of claim 14, wherein the two heating elements are inclined with respect to the horizontal plane by an alignment-angle in a range of 0° to 20° (5° to 15°, koaxial, column 3).
With regard to claims 18-20,
 The apparatus of claim 1, wherein the heating chamber comprises two sidewalls (see figures), the heating device (3) is arranged at a first of the two sidewalls and a second heating device (opposite 3) arranged at a second of the two sidewalls (see figures), the second of the two sidewalls being opposite the first of the two sidewalls, wherein the heating device comprises one or more first heating elements and the second heating device comprises one or more second heating elements, wherein the one or more first heating elements are equal in number or different in number than the one or more second heating elements (see figures).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3,5, , 16, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Dick et al. (DE 19960211).

With regard to claims 3, 5,
Dick et al. disclose the apparatus of claims 2, 4, wherein the Danner-angle is in a range of 5° to 15°(column 3), the heating angle is variable in a range of 5° to 15° and equals the Danner angle (koaxial, column 3). While Dick et al. do not explicitly disclose the claimed range of 5° to 11°, it has been held that when the prior art discloses a range of values overlapping with that of the claimed invention, it is well within the ability of one of ordinary skill in the art to determine optimum or workable ranges of values and would be obvious to the same in order to do so.
With regard to claim 16,
Dick et al. disclose the apparatus of claim 15, wherein the alignment-angle is in the range of 5° to 15°. While Dick et al. do not explicitly disclose the claimed range of 5° to 7°, it has been held that when the prior art discloses a range of values overlapping with that of the claimed invention, it is well within the ability of one of ordinary skill in the art to determine optimum or workable ranges of values and would be obvious to the same in order to do so.
With regard to claim 17,
Dick et al. disclose the apparatus of claim 14, wherein the two heating elements are electric burners. While Dick et al do not explicitly disclose gas burners, such heating elements were well known to and widely used by those of ordinary skill in the art at the time of the application and would have been obvious to the same to incorporate into the apparatus of Dick et al. in order to suit component or source availability.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. CN 113620595.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christopher Raabe whose telephone number is (571)272-8434. The examiner can normally be reached M-F 0530-1430.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oluseye Iwarere  can be reached on 571/270-5112 . The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER M RAABE/Primary Examiner, Art Unit 2875